Citation Nr: 1638650	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to nonservice-connected pension, to include a special monthly pension based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from July 1966 to September 1968.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks nonservice-connected pension, to include a special monthly pension (SMP) based on the need for regular aid and attendance and/or housebound status.  38 U.S.C.A. § 1521 provides for an increased rate of pension, in the form of a SMP, when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. § 3.351.  To qualify for special monthly pension (SMP), the Veteran must first establish his entitlement to improved pension benefits.  See 38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.351(b), (c), (d) and 3.352.  

In the July 2014 remand, the Board noted that the AOJ originally denied the Veteran's claim on the basis that his income exceeded the Maximum Annual Pension Rate (MAPR), but did so only on the basis of a Veteran with no dependents.  The Board instructed the AOJ to request the Veteran submit additional information regarding his and his spouse's income and medical expenses.  The Board further instructed that, if the Veteran is found to be eligible for a SMP, he should be provided a VA examination to determine whether his disabilities are so severe as to render him housebound or require the need of aid and attendance of another person.  

Even though the Veteran did not respond to VA's request for additional income and medical expense information, the AOJ nevertheless determined that, based on the information already provided, his income does not exceed the MAPR for SMP with one dependent (his spouse).  See August 2014 supplemental statement of the case.  The AOJ therefore determined that, should the Veteran meet the medical criteria for a SMP based on the need of aid and attendance or housebound status, he would be eligible for the benefit sought.  As such, VA's duty to provide the Veteran with a VA examination has been triggered, and another remand is required to schedule him for such an examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  As the appeal is being remanded on another basis, the Veteran should also be given another opportunity to submit additional income and medical expense information.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide current information of any exclusion from income, such as unreimbursed medical expenses, and such information should be reported on a Medical Expense Report (VA Form 21-8416).  The Veteran and his representative are advised that failure to provide the requested information may well result in a denial of the claim on appeal.  Information gathered should include the Veteran's spouse, unless she is no longer the Veteran's caregiver and is to be considered estranged.

2. Schedule the Veteran for an appropriate examination to determine his need for pension based on the need for regular aid and attendance or on being housebound.  The examiner should be provided the claims file, and he/she should be requested to review the Veteran's medical history.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the appellant's disabilities should be evaluated, and the examiner is asked to describe the nature of the appellant's disabilities and the effect of his disabilities on his ability to perform daily functions, specifically addressing the following:

a. Is the appellant unable to dress or undress himself and keep himself ordinarily clean and presentable?  

b. Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  

c. Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  

d. Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to her daily environment?  

e. Does he have any disability that requires that he remain in bed?  

f. Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

When the examiner makes his or her determination with respect to the above questions, the examiner should specify which disability(ies) or a combination thereof that would cause the appellant to be housebound or to depend on another for regular aid and attendance.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




